Case 2:19-bk-50765      Doc 21    Filed 03/14/19 Entered 03/14/19 13:14:01           Desc Main
                                  Document     Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 In re                                          :     Case No. 19-50765
                                                :
 The SmarTV Company, LLC                        :     Chapter 7
                                                :
         Debtor.                                :     Judge John E. Hoffman Jr.

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Notice of Chapter 7 Bankruptcy Case—No Proof of Claim
Deadline [Doc. 4], a copy of which is attached hereto, was served by ordinary U.S. mail, on March
14, 2019 addressed to those parties listed on the attached Service List.


                                     Respectfully submitted,

                                       /s/ J. Matthew Fisher
                                     J. Matthew Fisher             (0067192)
                                     Allen Stovall Neuman Fisher & Ashton LLP
                                     17 South High Street, Suite 1220
                                     Columbus, OH 43215
                                     Telephone (614) 221-8500
                                     Facsimile (614) 221-5988
                                     fisher@asnfa.com
                                     Attorneys for Debtor
      Case
      Case2:19-bk-50765
           2:19-bk-50765 Doc
                         Doc21
                             4 Filed
                                  Filed02/13/19
                                        03/14/19 Entered
                                                 Entered02/13/19
                                                           03/14/1910:24:30
                                                                   13:14:01 Desc
                                                                            DescCh
                                                                                 Main
                                                                                   7
                           First Mtg
                                 Document
                                      Corp No POC
                                               Page Page
                                                    2 of 6 1 of 2
Information to identify the case:
Debtor 1              The SmarTV Company LLC                                            Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name                            EIN 45−5479072
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 2/12/19
Case number: 2:19−bk−50765                Case Assigned To: John E. Hoffman Jr.


Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


Do not file this notice with any proof of claim or other filing in the case.
                                                 About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                       The SmarTV Company LLC

2.      All other names used in the
        last 8 years

3.     Address                               480 Olde Worthington Rd., Suite 350
                                             Westerville, OH 43082

4.     Debtor's attorney                     J Matthew Fisher                                       Contact phone (614) 221−8500
                                             Allen, Kuehnle Stovall & Neuman LLP
       Name and address                      17 South High Street, Suite 1220                       Email: fisher@aksnlaw.com
                                             Columbus, OH 43215

5.     Bankruptcy trustee                    Christal L Caudill                                     Contact phone 614−389−4940
                                             3757 Attucks Drive
       Name and address                      Powell, OH 43065                                       Email: trusteepleadings@caudill−law.com
                                                                                                              For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
       Case
       Case2:19-bk-50765
            2:19-bk-50765 Doc
                          Doc21
                              4 Filed
                                   Filed02/13/19
                                         03/14/19 Entered
                                                  Entered02/13/19
                                                            03/14/1910:24:30
                                                                    13:14:01 Desc
                                                                             DescCh
                                                                                  Main
                                                                                    7
                            First Mtg
                                  Document
                                       Corp No POC
                                                Page Page
                                                     3 of 6 2 of 2
Debtor The SmarTV Company LLC                                                                                           Case number 2:19−bk−50765
6. Bankruptcy clerk's office  170 North High Street                                                                Hours open 9:00 am − 4:00 pm
                              Columbus, OH 43215−2414                                                              Monday through Friday
   Documents in this case may be filed at this
   address. You may inspect all records filed                                                                      Contact phone (614)469−6638
   in this case at this office or online at
   www.pacer.gov.
                                                                                                                   Date: 2/13/19

7. Meeting of creditors                          March 21, 2019 at 09:30 AM                                        Location:

   Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. If     170 North High Street, Suite 100,
   questioned under oath. In a joint case,       so, the date will be on the court docket. No unauthorized         Columbus, OH 43215
   both spouses must attend. Creditors may       cellular phones, cameras, recording devices, weapons,
   attend, but are not required to do so.        pagers or other portable electronic devices are permitted
                                                 on the court's premises.


8. Creditors with a foreign                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                       extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


9. Proof of Claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If it
   Please do not file a proof of claim unless    later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   you receive a notice to do so.                that you may file a proof of claim and stating the deadline.

10. Abandonment                               Pursuant to L.B.R. 6007−1, the trustee may abandon property listed on the debtor's schedules upon the
                                              request of any party in interest or upon the trustee's determination that there is no equity in the property
                                              for the benefit of unsecured creditors and that the property is burdensome. Further notice to creditors
                                                    and other parties in interest is not required for the abandonment of any property unless a party in
                                                      interest, before the conclusion of the § 341 meeting, files a request for further notice of
                                           abandonment with        service of such notice on the trustee, or unless further notice is ordered by the court or
                                           requested by
                                              the trustee.
If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic
Bankruptcy Noticing (EBN) service. EBN is reliable, fast, and efficient. Additional details and registration are available at:
https://bankruptcynotices.uscourts.gov
  Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                      page 2
          Case 2:19-bk-50765   Doc 21   Filed 03/14/19 Entered 03/14/19 13:14:01     Desc Main
                                        Document     Page 4 of 6

 Steve Campbell                     Richard Conley                     Nicholas Dalton
c/o Gregory R. Mansell             c/o Gregory R. Mansell             c/o Gregory R. Mansell
1457 S. High St                    1457 S. High St                    1457 S. High St
Columbus, OH 43207                 Columbus, OH 43207                 Columbus, OH 43207


 Terrance Malone                    David Miller                       Sharon Miller
c/o Gregory R. Mansell             c/o Gregory R. Mansell             c/o Gregory R. Mansell
1457 S. High St                    1457 S. High St                    1457 S. High St
Columbus, OH 43207                 Columbus, OH 43207                 Columbus, OH 43207


 Michael Schertzer                  Matt Stephey                       Tammy Tull Oakley
c/o Gregory R. Mansell             c/o Gregory R. Mansell             c/o Gregory R. Mansell
1457 S. High St                    1457 S. High St                    1457 S. High St
Columbus, OH 43207                 Columbus, OH 43207                 Columbus, OH 43207


 Thomas Leone                       Albert, James                      Bell, Lynn A
c/o Gregory R. Mansell             2785 Goldenstrand Dr               1829 Argyle Dr
1457 S. High St                    Hilliard, OH 43026                 Columbus, OH 43219
Columbus, OH 43207


 Carr, Geoffrey                     Carr, Ryan                         Chapman, Christopher
410 Sunbury Meadows Dr.            528 Raccoon Lane                   670 Sunbury Meadows Dr
Sunbury, OH 43074                  Sunbury, OH 43074                  Sunbury, OH 43074



 Chapman, Jonathan                  Chitrala, Dinesh                   Daily, Evan P
7370 Mirliton Court                8058 Willow Brk Crossing           1658 Parkgate Road
Galena, OH 43021                   Blacklick, OH 43004                Columbus, OH 43229



 Danser, Andrew                     Deluca, Candice                    Dill, Jonathan
964 Saffron Dr                     6705 Meadow Creek Dr., #206        9052 Kingsley Dr.
Sunbury, OH 43074                  Columbus, OH 43235                 Reynoldsburg, OH 43068



 Eichensehr, Eric                   Elson, Jason                       Farrar, Christopher
6671 Plumb Rd                      6027 Deansboro Dr                  4512 Crompton Dr
Galena, OH 43021                   Columbus, OH 43081                 Upper Arlington, OH 43220



 Flanagan, Thomas                   Flynn, Casey                       Forsythe, James
6156 Jolliff St                    4737 Silvermoss Dr.                1560 Deer Crossing Lane
Galloway, OH 43119                 Sarasota, FL 34243                 Worthington, OH 43085



 Fraser, Kevin                      Freeland, David                    Freeman, Jarrod
801 Polaris Parkway, #457          2308 Sedgebrook Ct                 832 Thurber Dr W., Apt. 18
Columbus, OH 43240                 Dublin, OH 43016                   Columbus, OH 43215
           Case 2:19-bk-50765   Doc 21   Filed 03/14/19 Entered 03/14/19 13:14:01     Desc Main
                                         Document     Page 5 of 6

 Greeley, Timothy                    Green, Jerry                      Heffner, Jeanine
2783 Shady Ridge Dr                 18 Downing Drive                  5754 Privilege Dr
Columbus, OH 43231                  Zanesville, OH 43701              Hilliard, OH 43026



 Hill, Michael T                     Hill, Ryan                        Infante, Michael
887 Windbourne St                   887 Windbourne St                 210 New Castle Dr.
Gahanna, OH 43230                   Gahanna, OH 43230                 Duncan, SC 29334



 Johnston, Andrew                    Keith, Terry H                    Kirk, Marietta
6126 Alice Dr                       5693 Wena Way                     103 S. Terrace Ave
Westerville, OH 43081               Westerville, OH 43081             Columbus, OH 43204



 Kobalka, Joseph                     Krull, Michael                    Kustrin, John
7581 Bella Dr                       8842 Morris Rd.                   8590 GoldLeaf Lane
Columbus, OH 43085                  Hilliard, OH 43026                Dublin, OH 43016



 Kyle, M. Elizabeth                  McGuire, John                     McMullen, Mark
11180 Coop Lane                     670 Sunbury Meadows Dr            1600 Worthington Park Blvd
Thornville, OH 43076                Sunbury, OH 43074                 Westerville, OH 43081



 McVay, Christopher J                Merhar, Nora                      Mokas, Cameron
539 Braxton Pl W                    457 East Royal Forest Blvd        52 Preston Rd
Westerville, OH 43081               Columbus, OH 43214                Columbus, OH 43209



 Moore, Matthew                      Moorer, Seale                     Ng, Kenneth
2218 Aschinger Blvd                 2956 Bellflower Lane              10028 Madison Walk Ave.
Columbus, OH 43212                  Naples, FL 34105                  Las Vegas, NV 89149



 Ohlund, Patricia                   Pierce, Donald S                   Rice, Toby
6105 Central Park Dr.               842 Wilcox Rd., Unit 2            33 Southview Dr.
Columbus, OH 43231                  Poplar Bluff, MO 63901            Sunbury, OH 43074



 Rund, Dennis                        Smith, Jason E                    Swary, William
312 Basswood Street                 3928 Rennes Drive                 1886 Greenglen Ct.
Delaware, OH 43015                  Columbus, OH 43221                Columbus, OH 43229



 Thomas, Savannah                    Thompson, David                   Thompson, Melissa
800 W Maple St.                     2783 Shady Ridge Dr.              2783 Shady Ridge Dr.
Fayetteville, AR 72701              Columbus, OH 43231                Columbus, OH 43231
           Case 2:19-bk-50765   Doc 21   Filed 03/14/19 Entered 03/14/19 13:14:01      Desc Main
                                         Document     Page 6 of 6

 Turner, Jonathan                    Unthank, David W                  Virgin, William K
3337 Sunglow Dr.                    1404 Saddle Ridge Ln              482 Melimare Dr.
Lewis Center, OH 43035              Columbus, OH 43085                Galena, OH 43021



 Watts, Howard L                     Wilder, Eric                      Yagdzhiyants, Artur
5736 Cali Glen Ln                   174 Aspen Court                   117 Green Mill
Westerville, OH 43082               Delaware, OH 43015                Blacklick, OH 43004



 Zedlitz, Thomas J                   Zupko, Brian
39 Hawthorne Dr.                    1443 Tarragon Dr.
Ashville, OH 43103                  Marysville, OH 43040
